DETAILED ACTION
This action is responsive to the Application filed 6/26/2020.
Accordingly, claims 1-30 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15, 17-27, 29 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Mones et al, USPubN: 2017/0154314 (herein Mones) in view of Planche et al, USPubN: 2020/0167161 (herein Planche) and Fernandez et al, USPN: 11,327,676 (herein Fernandez), further in view of Amiri et al, USPubN: 2018/0288086 (herein Amiri) and Hu et al, CN 111131237, “Based On the Microgrid Attack Identifying Method and Device and Network interface of the BP Neural Network” (translation), 05-08-2020, 22 pgs (herein Hu)
As per claim 10, Mones discloses an apparatus, comprising:
a plurality of computing devices (process 600, one or more processors – Fig. 6, para 0074-0075; one or more of microprocessor, ASIC, DSP, RISC - para 0026) that each comprise: 
a processing unit configured to perform an operation (analysis module, convert the data, interface calls to … visual recognition software, natural language processing, text to text labels – par 0031; module 314 – Fig. 3; series of operations, flagged subject matter – para 0075) on a block of data (e.g. content, images, flagged portions were considered relevant, webpage – para 0072); and a memory configured (para 0027-0028 ) for each respective processing unit; 
a first communication subsystem (subsystem 904 – Fig. 9; para 0029; bus 904 – para 0104-0105) coupled to a host (request for data is received, initiated by a user, user 302 – para 0091-0092; user 302 – Fig. 3; user – para 0084; user request – claim 4, pg. 15) and to each of the plurality of computing devices (one or more computers – claim 4-5, pg .15); and 
a second communication subsystem (see DAM and machine learning engine from below) coupled to each of the plurality of computing devices (para 0038; Fig. 3 – Note1: information sources and unstructured, sturctured text passing between the DAM – para 0031 - and the machine learning engine – see para 0016-0017, 0042 – reads on second communication subsystem); a machine learning component coupled to the second communication subsystem (Data Analysis Moduel, machine learning engine 326 – Fig. 3; see Note1); 
wherein the at least one plurality of computing devices is configured to: 
receive a request from the host (a request from a user – claim 14, pg. 16; request from a client – claim 15, pg. 16; para 0091-0092) to perform an operation (see Fig. 3) on a portion of data (request for data is received – para 0097; data retrieval requests – para 0042; Fig. 7-8) stored in a memory device; 
send, via the second communication subsystem (see Note1 from above) and to the machine learning engine, an indication to access the portion of data; wherein the machine learning engine is configured to: read the portion of data; and analyze the portion of data (outputting a decision – para 0031; determination of the probability – para 0042; judge whether the data corresponds to a particular category, identify such categories – para 0043; process text description, table, hierarchitecal structure – para 0046; para 0052, 0054; determine correlations – para 0055; determine .. frequency of labels, likelihood – para 0056; filter the results output – para 0058; identify several similarities between – para 0065).
	A) Mones does not explicitly disclose plurality of computing devices as having
 memory array configured as a cache for each respective processing unit.
Fernandez discloses neuromorphic computing systems (col. 43 li. 1-14) via use of deep learning or AI platforms associated with a wide range of tasks (Fig .8, 11; col .40 li. 51 to col. 41 li. 62) related to cloud-based managing of streaming, I/O operations/accesses of resources in storage units or arrays (RAIDs) or SANs (Figs 1-2; Fig. 4) where controller units to support predictive streaming thereof (Fig. 19-20; col. 83, li. 48 to col. 84 line 2) the system includes GPUs, neural network processors (NNPs – col. 41,  li. 4-20) RISC or FPGA type processors (col. 7 li. 4-18) equipped with cache capabilities (col. 55 li. 21-35) to support low-cost load/store operations (col. 78 li. 57-67); e.g. where a memory controller can track read/writes in implementing the predictive management of storage loads (col. 84 li. 2-25, 38-49) or transactions without delay.
Planche also discloses GAN infrastructure equipped with neural network components (para 0014-0015) for analyzing model rendered images (para 0015) associated with storage devices, where processors to support recognition (para 0023; Fig. 5) of application transferred CAD images comprise CPU/GPUs as well as FPGA (para 0034), RISC type processors and controller units (para 0025) for controlling cache memory via bus and support of ISA, EISA, PCMCIA, MCA, and PCI interconnects (para 0026).
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement the machine learning architecture in Mones so that machine learning is implemented with neuromorphic processing as per Fernandez with NNP, FPGA  or RISC processors equipped with cache, or per the neural network training by Planche model recognition architecture in which computers comprise RISC or FPGA type processors and cache memory as set forth above; because
cache capability attached to a processors supporting a artificial intelligence or deep learning on data accesses for storage units as set forth in Mones would enable reuse of information or data associated with recently recorded transactions or previously received requests, which mitigate potential delays in handling I/O requests associated with management of storage device transactions and optimizing loads allocation thereof, the time-cost effect thereof satisfying the overall quality of service or SLA endorsed by the infrastructure in fulfilling hosts requests or tasks ; e.g. for data access initiated by the users.
	B) Nor does Mones explicitly disclose machine learning engine and processing units coupled thereto as 
	(i) a neuromorphic component coupled to the second communication subsystem and the processing units;
	(ii) where the computing devices send via the second communication subsystem, to the neuromorphic component, an indication to intercept the portion of data (as part of the computing devices accessing the portion of data); access the portion of data; read the portion of data; and analyze the portion of data.
	As for (i)
	Mones discloses machine learning engine in terms of algorithms and analytics such as artificial neural network (para 0052; para 0082)
	Machine learning or deep learning in the likes of neuromorphic components or neural network processor is shown in Fernandez (col. 43 li. 1-14; col. 41, li. 4-20) and Planche (para 0014-0015) where the cloud or networked storage system infrastructure processors communicate with the neuromorphic components or NN processors to obtain solution to a training and this entails a communication path/bus or interconnect links (see Planche: ISA, EISA, PCMCIA, MCA, and PCI interconnects - para 0026; see Fernandez: col. 6 li. 52-56) established as part of the cooperation between the storage system processors and the neuromorphic nodes or components.
	As for (ii),
	Amiri discloses use of recurrent neural network or CNN algorithm to perform pattern recognition (see Abstract), detection and classification of malicious segments (para 0017, 0019; para 0165) as part of traffic filtering or web intercepting mechanism (para 0020), using a thought-process analytics (para 0019, 0186) to identify malicious code or agent attempting to inject their own code into a client session (malicious agent intercepts - para 0196); hence submission of traffic or web content to neural network algorithm to identify and classify malicious code injection entails Network detection command passed to the neural network engine with indication about unauthorized act of intercepting by malicious agent.
	Further, Hu discloses judging and classifying capability by BP neural network engine on unauthorized attack (tampering) software (see Abstract) inflicted upon network traffic and data stream, to ensure safety of microgrid operations (pg 3, bottom to pg.4, top); where judging by the NN classification layer directed at a weighted sample node or calculated error respective to a threshold (pg. 4-5) enable control to initiate an alarm mechanism in logging the abnormal data stream to intercept (top, pg. 4; character data stream to intercept – bottom pg. 6; step four- bottom pg. 10); hence use of BP neural network to detect illegal attack on microgrid datastream as control mechanism directed to the NN with indication to intercept the undesirable/tampering behavior is recognized.
	Therefore, based on the use of neural network in Mones’ s machine learning, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to:
	1) implement machine learning engine and processing units coupled thereto as a neuromorphic component – i.e. neural network processing engine - to be coupled via a second communication subsystem and the processing units as set forth in Mones’s paradigm; 
	2) such that the computing devices are configured to send (via the second communication subsystem) to the neuromorphic component, - as per Hu’s BP Neural Network and Amiri’s CNN - an indication directed to an intercept – as per Hu and Amiri – performed on the portion of data (as part of the computing devices accessing the portion of data – see Hu traffic stream or Amiri’s client session), instructing therewith the neuromorphic component to access the portion of data; read the portion of data; and analyze the portion of data – as per the abnormality detection by Amiri, or the tampering attack classifier by Hu, and malicious intercept classification by Amiri; because
	Use of neural network in form of computing nodes facilitate formulation of algorithm where each configured node of the network can be assigned with weight, and value setting so that outputted node values from the executed NN can be correlated to each input node data, in accordance to similarities or difference calculation which can be recursively adjusted via further NN runs and input/output analytics to arrive at a training solution, where judgement and classification support by the NN machine learning as set forth above would enable categorization of requests or I/O access in line with acknowledged merits that permit passage of the requests or undesirable/abnormal situations which require immediate control mechanism so as to intercept and prohibit any attempt for maliciously altering or tampering protected client-related assets or proprietary NW content or cloud-pertinent traffic stream.
As per claim 11, Mones discloses apparatus of claim 10, wherein the first communication subsystem is an interconnect interface (user 302 – Fig. 3; NIC, Ethernet, Wifi - para 0029) and the second communication subsystem is an interconnect interface (see Note1).
As per claim 12, Mones discloses apparatus of claim 10, wherein the first communication subsystem is a peripheral component interconnect express (PCIe) interface (see para 0029).
As per claim 13, Mones discloses apparatus of claim 10, wherein the communication subsystem is coupled to a memory controller (para 0027) and the memory controller is coupled to the memory device (memory 204 – Fig. 2).
As per claim 15, Mones does not explicitly disclose (apparatus of claim 10), wherein:
(i) the second communication subsystem is coupled to the neuromorphic component via a first interconnect that the second communication subsystem controls; and
(ii) the neuromorphic component is coupled to the second communication subsystem via a second interconnect that the neuromorphic component controls.
As for (i), based on the microcontroller of operations (para 0027-0028) related to fast memory and use of interconnect such as PCI and expressCard (para 0029), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement control of the first interconnect linking the multi-processijng units in Mones (refer to claim 10) so that it also provide connectivity with the neuromorphic component (refer to rationale B in claim 10) and the second interconnect setting thereof; because control emanating from the primary CPU circuit that can be diverted to also dynamically link the multi-processor configuration as endeavored in Mones scalable approach with functionality of the neural network component as part of the request categorization purpose in Mones, would facilitate high-volume provision of data source or training data collected (as result from using the first communication subsystem under control of the CPU) in support for the neuromorphic training whose bidirectional interactions share the same controller effect upon the second communication subsystem via which training commands and I/Os are communicated. 
As for (ii), as data passed from the first communication subsystem are structured, normalized for dedicated use by the machine training in Mones (see step 328, 320 ,322, 324 – Fig. 3; para 0037-0038), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement processor control of the machine learning engine in Mones so that a neuromorphic controller is assigned with receiving of structured data and executing the neural network component training (refer to rationale B in claim 10) in the sense that the neuromorphic component is not only coupled to the second communication subsystem via a second interconnect but also subjected to contorl of the neuromorphic component controller as set forth above; because
possibility of recursive or repetitve nature of solution finding purported by machine learning methodology in terms of iterative adapting various set of a training data entails a certain degree of autonomy afforded to the neuromorphic controller disposed at the receiving end of the first communication subsystem in Mones, and endowing this neuromorphic engine with capability to not only control admission of (first subsystem originated) input (structured data) through the second communication subsystem but also to supervise the dynamic transmission or recycling of data in accordance to need of the machine learning endeavor that finetunes or seeks a acceptable solution, would facilitate the neuromorphic component with sufficient autonomy and resources with which to efficiently carry out its machne learning task; e.g. categorization or classification finding to implement a response.
As per claim 17, Mones discloses apparatus of claim 10, wherein the processing unit of each of the plurality of computing devices is configured with a reduced instruction set architecture (para 0026).
As per claim 18, Mones discloses apparatus of claim 10, wherein the operation performed on the block of data comprises an operation in which at least some of the data is ordered, reordered (flags 404, 402 – Fig. 4), removed, or discarded (machine learning determines … contents that could raise issues, filtered out, discarded – para 0083-0084), a comma-separated value parsing operation, or both.
As per claim 19, Mones discloses apparatus of claim 10, wherein each of the plurality of computing devices (refer to claim 10) is configured as a reduced instruction set computer (RISC)-V compliant (refer to rejection in claim 17).
As per claim 20, Mones discloses apparatus of claim 10, wherein the plurality of computing devices, the first communication subsystem (refer to claim 10), the second communication subsystem (see Note1), and the neuromorphic component are configured on a field programmable gate array (FPGA – para 0026) and the non-volatile memory device is external to the FPGA (programmable memory, flash memory for persistent storage – para 0027).
As per claim 21, Mones discloses apparatus of claim 19, wherein the neuromorphic component is coupled to the host via the first communication subsystem and the second communication subsystem (success, notify user 610; data delivery 620 – Fig. 6; machine learning output … present the report in a user interface – para 0017; para 0036; Fig. 4) without passing through the plurality of computing devices.
As per claim 22, Mones discloses a method, comprising:
receiving, via a first communication subsystem (refer to claim 10; subsystem 904 – Fig. 9), a command from a host (see receive a request in claim 10) to at least one of a plurality of computing devices (process 600, one or more processors – Fig. 6, para 0074-0075; one or more of microprocessor, ASIC, DSP, RISC - para 0026), wherein the command indicates a portion of data in a non-volatile memory device (SRD 310 – Fig. 3; storage 910 – Fig. 9) to be accessed to perform an operation (request for data is received – para 0097; data retrieval requests – para 0042; Fig. 7-8; step 328, 320 ,322, 324 – Fig. 3; para 0037-0038);
transferring, from the at least one of the computing devices (Fig. 3) and via a second communication subsystem (see Note1), an indication that the portion of data is to be accessed by a neuromorphic component (refer to rationale B in claim 10);
determining, at the neuromorphic component, that the portion of data indicates a particular event (see Amiri, Hu per rationale B in claim 10).
D) Mones does not explicitly disclose neuromorphic component
writing one or more bits at a location within the portion of data that indicates the particular event.
Implementation of machiue learning output with a flag (output data that is flagged – para 0067) as in Mones via use of machine learning engine (para 0054, 0058) constitutes effect of bit expression by a computer to generate this flag representation on a user interface or display.
Marking a potential intrusion or malicious attempt is shown in Amiri (para 0198) and this entails writing by software/programmatic representation in terms of a few bits, the marking made to indicate an undesirable or suspicious event such as an intrusion (para 0196) by a tampering agent.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement support from the computing devices in relation to the host request for filtering by a machine learning so that report based on the learning includes effect of a neuromorphic component being responsible for writing one or more bits at a location within the portion of data – as set forth in Amiri or in Mones from above -  that indicates the particular event (as in Amiri); because
marking results with bit representation (bit-wise flag) by a RISC type core architecture (as in Mones, see claims 9, 19) would alleviate payload size underlying the stream implementation by which neuromorphic output is being reported to host devices as well as mitigating runtime resources at the host end.
As per claim 23, Mones discloses method of claim 22, further comprising sending, from the neuromorphic component and via the second communication subsystem (see Note1 in claim 10), the location (see key attributes, location, flags – para 0067) within the portion of data (output data that is flagged – para 0067) to the at least one of plurality of computing devices.
As per claim 24, Mones discloses method of claim 23, further comprising sending, from the at least one of plurality of computing devices and via a first communication subsystem, the location (refer to claim 23 and second communication subsystem, first communication subsystem from claims 21-22) within the portion of data to the host.
As per claims 25-26, Mones discloses method of claim 24, further comprising 
performing additional operations (para 0017; Fig. 4-5, para 0054,0072-0074) on the portion of data at the location by the host;
performing additional operations on the portion of data (Fig. 4-5, para 0054, 0072-0074) at the location (refer to claim 23) by the at least one of plurality of computing devices.
As per claim 27, Mones discloses method of claim 22, further comprising: 
transferring, via a second communication subsystem (see Note1 in claim 10), a block of data associated with the command (refer to portion of data to be accessed – claim 22) from the non-volatile memory device (refer to claim 22) to the at least one of plurality of computing devices (refer to claim 22), wherein:
the first communication subsystem is coupled to the host and to at least one of plurality of computing devices (refer to claim 10); and the second communication subsystem is coupled to the at least one of plurality of computing devices and to the memory device (see Note1 in claim 10);
performing, by the at least one of plurality of computing devices, an operation (step 328, 320 ,322, 324 – Fig. 3; para 0037-0038) using the block of data in response to receipt of the command (refer to user request or command from a host per claim 22) and the block of data to reduce a size of data from a first size to a second size by the at least one of plurality of computing devices; and
transferring the flagged block of data (para 0067; see rejection of claims 23-24) to the host via the first communication subsystem.
E) Mones does not explicitly disclose operation by the at least one of plurality of computing devices upon receipt of a command as
operation to reduce a size of data from a first size to a second size; and transferring the reduced size block of data to the host via the first communication subsystem.
But marked locations of analyzed data by a neural network is shown in Amiri (para 0198); and flagging portion of trained data under effect of machine learning receiving key attributes (para 0067) in Mones training and passing this outcome to a host entails ML outcome being flagged as specific locations (see claim 23); thus, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement plurality of computing devices and first, second communication subsystem in Mones so that operation performed under a host command includes operation by the computer devices to implement communication payload as to reduce a size of data from a first size to a second size, the reduction using bit writing (refer to rationale in claim from above); thereby transferring the reduced size block of data to the host – as set forth above - via the first communication subsystem; because of the same reasons set forth with rationale D in claim 22.
As per claim 29, Mones discloses method of claim 27, wherein the reduced size block (refer to rationale E from above) of data is transferred to the host via a PCle interface (refer to claim 12) coupled to the first communication subsystem.
Claims 14, 16, 30 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Mones et al, USPubN: 2017/0154314 (herein Mones) in view of Planche et al, USPubN: 2020/0167161 (herein Planche) and Fernandez et al, USPN: 11,327,676 (herein Fernandez), further in view of Amiri et al, USPubN: 2018/0288086 (herein Amiri) and Hu et al, CN 111131237, “Based On the Microgrid Attack Identifying Method and Device and Network interface of the BP Neural Network” (translation), 05-08-2020, 22 pgs (herein Hu), and further of Zhang et al, USPubN: 2020/0117453 (herein Zhang) 
As per claims 14, 16, Mones does not explicitly disclose apparatus of claim 10, wherein 
the memory controller is a DDR4 memory controller; 
wherein the memory device comprises at least one of a double data rate (DDR) memory, a three-dimensional (3D) cross-point memory, a NAND memory, or any combination thereof.
Zhang discloses machine learning computation having interconnect interfaces for coupling a neural network device with other processing devices (Fig. 6) associated with circuitry for processing I/O or managing data transmission into storage devices (Fig. 7; para 0026-0037 ) the processing by the machine learning interacting with bus coupled to double data rate (DDR – para 0035) memory and controller (DDR4 controller – para 0327-0328) and PCIe interfaces (para 0330), where recurring computational effects by the NN training improve efficiency of low level operations associated with cache and DMA manipulation (para 0097-0101).
Therefore, based on the use of graphics processor, multi-processor implementation in Mones, scalable architecture (graphics, ASIC, SPARC - para 0026) It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to provide memory configuration in terms of double data rate memory access equipped with a controller  as in Zhang use of a DDR4 controller because of the dynamic controller support by the double rate transmission of data needed for fast, expedient and intensive processing of high load associated with multiplicity of memory requests emanating from the multiple-processor configuration in Mones’s scalable architecture.
As per claim 30, Mones discloses method of claim 27, further comprising causing, using a memory controller (refer to rationale in claim 14 in view of Zhang), the reduced size block of data (refer to rationale E in claim 27) to be transferred to the memory device. 
Claims 1-9 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Mones et al, USPubN: 2017/0154314 (herein Mones) in view of Planche et al, USPubN: 2020/0167161 (herein Planche) and Fernandez et al, USPN: 11,327,676 (herein Fernandez), further in view of Amiri et al, USPubN: 2018/0288086 (herein Amiri), Hu et al, CN 111131237, “Based On the Microgrid Attack Identifying Method and Device and Network interface of the BP Neural Network” (translation), 05-08-2020, 22 pgs (herein Hu), and Remington et al, USPubN: 2020/0250372 (herein Remington)
As per claim 1, Mones discloses an apparatus comprising: 
a plurality of computing devices (refer to claim 10) that each comprise: a processing unit (refer to claim 10) configured to perform an operation on a block of data (refer to claim 10); and a memory array configured as a cache (refer to rationale A in claim 10) for each respective processing unit; 
a communication subsystem (see first communication subsystem in claim 10) coupled to at least one plurality of computing devices and to a neuromorphic component (see Note1 in claim 10); and the neuromorphic component (refer to rationale B in claim 10); 
wherein the at least one plurality of computing devices is configured to receive a request from a host (a request from a user – claim 14, pg. 16; request from a client – claim 15, pg. 16; para 0091-0092) to perform an operation (request for data is received – para 0097; data retrieval requests – para 0042; Fig. 7-8; step 328, 320 ,322, 324 – Fig. 3; para 0037-0038); and an indication of data to be accessed in a memory device (refer to claim 10) to perform the operation; and 
send an indication to the neuromorphic component (refer to rationale B in claim 10) to monitor the data to be accessed in the memory device; 
C) Mones does not explicitly disclose 
wherein the neuromorphic component is configured to: intercept the data; and determine that a portion of the data should be flagged.
Output from machine learning in Mones comprises data that is flagged in accordance to filter effect of the machine learning analytics (para 0067)
Moreover, use of communication between a controller and a neural network engine to pass indication to the effect of averting malicious tampering of proprietary data is shown in Hu with intent to initiate alarm mechanism via a NN effect of logging the abnormal data stream for the preventive purpose to intercept (top, pg. 4; character data stream to intercept – bottom pg. 6; step four- bottom pg. 10) the malicious agent.  Hence, instructions to a neural network component to mark abnormal presence of a malicious intrusion so to intercept such intrusion is recognized.
Amiri discloses submission of traffic or web content to neural network algorithm to identify and classify malicious code injection in terms of Network detection command passed to the neural network engine with indication about unauthorized act of intercepting (malicious agent intercepts - para 0196) by malicious agent, where marking of the malicious/intrusive agent can be subjected to validation (para 0198)
Remington discloses adaptive isolation system (para 0014, 0019; Fig. 7) geared for generating interception techniques or logic (para 0029-0030) over traffic data or graphics application (para 0033-0035), such as employing heuristics from machine learning or AI to help dynamically determine or discover locations or methods for interceptions within applications (para 0035), the machine learning serving as tools to determine graphics rendering portions/levels for interception and forward them to a remote analytic platform (para 0042); therefor, machine learning operating for a adaptive isolation paradigm and receiving instructions to determine locations of traffic data or rendering code for interception is recognized.
Thus, based on obviousness of the neuromorphic training support per rationale B in claim 10, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement machine learning platform in Mones or neuromorphic component therein so that neuromorphic component is configured to enable functionality so as to intercept the data - as in Remington and Hu – per effect of determining that a portion of the data should be flagged, marked (as per Amiri) or recorded for such interception; because
use of machine learning such as a neural network’s heuristics can iterate data, classify relationships or differences between trained input and learning outcomes, recycle the training instances with further input as fed back or adjust from the correlation, such that, by way of regressive analytics, a most acceptable output can be derived in support for the abnormality recognition or fault detection aspect of Mones’s machine learning; including a decision point that intelligently specifies locations (via flagging or marking as set forth above) at which to implement counter-intrusion code or data-protection measures.
As per claim 2, Mones discloses apparatus of claim 1, wherein the neuromorphic component is configured to determine that the portion of the data indicates a particular event (refer to flagging per rationale C in claim 1) has occurred.
As per claim 3, Mones discloses apparatus of claim 1, wherein the neuromorphic component is configured to: 
flag the portion of the data (para 0067) in response to the determination and send an indication (refer to specifying interception locations set forth with rationale C from above) to the at least one of the computing devices that the portion was flagged.
As per claims 4-5, Mones does not explicitly disclose apparatus of claim 3, 
wherein the at least one of plurality of computing devices is configured to, in response to receiving the indication that the portion was flagged, 
send the indication to the host.and 
perform a particular operation on the portion of data.
But marking a portion of suspicious behaviour or intruded with a malicious agent has been shown in Amiri use of neural network analytics; the flagging effect (*) also performed by Mones’s machine learning (para 0067)
Output from a machine learning enabling the multi-computing devices (e.g. programmable ASIC, graphics units, SPARC - para 0026) in Mones’s recognition system to report back into a user interface context (machine learning, relevant data preference, report in a user interface - para 0017; para 0054) constitutes a interaction scenario by which a host user upon being presented with portions of data and UI options (Fig. 4-5) can sort out or readjust their corresponding flagged state and this entails actions by the computing devices to send indication to the host, and in responsive to such interactive results (para 0072-0073), persist restructured flagged state resulting from the host actions.
Hence, based on the report and reconfiguring flagged data in Mones user interface, it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to programmatically configure the computing devices in Mones’s machine learning-based categorization system so that machine learning findings (i.e. outcome from neural network algorithm) would enable marking of relevant data, the marking (flagged portions)sent  provided as report from the computing devices, the reporting made in response to the indication that the portion was flagged by the machine learning as set forth in (*), would send the indication to the host as set forth above, and perform a particular operation on the portion of data(i.e. consolidating flagged information); because
support from the computing devices in association with output in terms of categorization and import (flag) given thereto from machine learning would enable such flagged state to be re-validated, re-assessed by a host interactive action (re-sorting flagged data as set forth above), and this feedback type support or reporting would enable machine learning result to be continually fed back and possibly re-affirmed or changed at a host level, the host role in assigning weight or importance to state of the ML categorization finalizing achieved state of (enhancing quality thereof) the solution realized by the neuromorphic training.
As per claims 6-7, Mones discloses apparatus of claim 1, wherein the neuromorphic component is configured (refer to rationale in claim 1) to analyze the data, to detect a particular pattern within the data in order to flag (para 0067) the portion of the data
wherein the neuromorphic component is configured to perform a machine learning operation on the data (refer to claim 1).
As per claim 8, Mones does not explicitly disclose (apparatus of claim 1), wherein the neuromorphic component is configured to:
receive training data prior to intercepting the data; and
analyze the intercepted data based on the received training data received.
Neural network analysis by Amiri enables detection of unauthorized behavior and suspicious locations to be reported prior to counter measure be taken to prevent interception of proprietary or session data by malicious SW or intruding agent (para 0196); and this discloses effect of classifying data by NN analytics made prior to the data being intercepted illegally by abnormal agent is recognized.
Therefore, based on the training input shown in Mones machine learning (blocks 326, 320, 322, 324 – Fig. 3), it would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement action by a neuromorphic engine in Mones’s machine learning so that the NN component is configured to: receive training data prior to intercepting the data; and analyze – as set forth in Amiri- said data based on the received training data received; because
this machine learning preventive action would prevent intruding SW/agent from intercepting protected or user data (for malicious intents or tampering purposes) before the data reaches their respective destined recipients or application hosts for which protective barriers are implemented in form of pre-established neural network component as set forth in Amiri or Mones.
As per claim 9, Mones discloses apparatus of claim 1, wherein the plurality of computing devices are each configured as a reduced instruction set computer (RISC)-V compliant (refer to claim 19 from above).
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as following
 (claim 28) method of claim 27, wherein the neuromorphic component is configured to intercept the portion of data concurrently with the at least one of the computing devices accessing the portion of data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
August 07, 2022